﻿It is a great pleasure for me, speaking on behalf of the Tunisian delegation and on my own behalf, to congratulate the Ambassador of Argentina on his election as President of the General Assembly at the forty-third session. We are convinced that, with his experience and wisdom, he will preside successfully over the work of this session of the Assembly. In entrusting him with this responsibility, the Assembly has paid a tribute to his ability and also to the important role played by his country, Argentina, on the international scene. It is also my pleasure to be able to assure him of my delegation's whole-hearted willingness to co-operate closely with him.
I should like to take this opportunity also to express to his illustrious predecessor, Mr. Florin, our admiration and appreciation for the devotion, skill and patience with which he presided over the forty-second session, which underwent a period of intensive and continuous activity during the past 12 months. I should also like to express to the Secretary General, Mr. Javier Perez de Cuellar, our deep appreciation of the noble work he continues to do to secure the influence of the Organization and its Charter. His determination and patience have earned him the trust and support of the international community, thus enabling the United Nations to play the pioneering role set out in the Charter for settling international problems and strengthening peace, security and co-operation among nations.
Tunisia has always demonstrated its devotion to the spirit and the letter of the United Nations Charter. This is one of the pillars of our foreign policy and is the principle governing our bilateral relations and determining the position we take on the international scene. Tunisia has always worked to support the United Nations; it has always respected the Organization’s principles and defended the noble objectives it espouses, in the knowledge that the purposes and principles laid down in the Charter and the values enshrined in the Universal Declaration of Human Rights are among the most valuable achievements in modern history.
Guided by these principles, since the events of 7 November 1987 - the change of Government - we have totally redrawn Tunisia's political landscape, enabling our citizens to take part in the decision-making process and to exercise responsibilities under the Constitution. These changes are intended to meet the legitimate aspirations and the authentic civilizing values of the people.
Consequently, а whole series of legal and social measures have been enacted. These include an amendment to the Constitution to eliminate any provisions restricting the right of the citizen to exercise freedom of choice or his right to dissent; the promulgation of a new law governing political parties, to act as the legal basis for the creation of political organizations in a multi-party State; and the rehabilitation of the constitutional institutions - in particular, the Chamber of Deputies - so that they can properly carry out the tasks entrusted to them with respect for democratic norms, under the aegis of the Constitutional Council that has been established to ensure constitutionality.
Likewise, we have adopted a series of bold measures relating to fundamental freedoms, intended to ensure freedom of opinion and expression, while safeguarding human rights. These measures include abolition of emergency courts, changes in the laws governing custody and preventive detention, and ratification of the international Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. In taking that step, Tunisia withdrew the reservations it had expressed with respect to a number of articles in the Convention. Aware of the noble mission of human rights bodies, the Tunisia of the new age has anted those bodies full freedom of action. Similarly, it has confirmed the political and social gains of Tunisian women - these gains being considered as the fruit of a fundamental and an irreversible national choice.
At the international level, the new Tunisia has reiterated the fundamental tenets of its foreign policy - upholding law, justice and freedom - as well as its determination to honour its commitments, consistent with strict respect for its sovereignty and independence. In his statement of 7 November 1987 the President of the Tunisian Republic, His Excellency Mr. Zine Elabidine Ben Ali, stressed the importance Tunisia attaches to the strengthening of its Arab-Muslim identity and its determination to work resolutely to construct the Arab Greater Maghreb on a basis of commonality of interests and destiny. Together with its brother countries, Tunisia is continuing to make great efforts to improve and harmonize its relations with these countries, looking beyond past vicissitudes, in order to lend impetus to the process of constructing the Greater Maghreb and, thus, give concrete expression to the will of the peoples and the leaders of the countries in our region to bring about broad and varied co-operation with the ultimate goal of attaining organic complementarity within the framework of a Maghrebi community without borders or obstacles, a community that is solid and coherent.
Thus we have managed to create a climate in which we can eliminate sources of tension and establish constructive dialogue. This has made it possible to meet the pre-conditions for launching the process towards constructing the Greater Maghreb in a spirit of understanding and concord.
Our age is one of blocs and regional groups, which necessitate integrated action by our countries - the prerequisite for our survival, for safeguarding our sovereignty, and for managing our affairs in such a way that the Arab Greater Maghreb can become a factor for stability, peace and security in the region. In this respect, we welcome the outline of a just and lasting settlement of the question of the Western Sahara, and it is our hope that the efforts the Secretary-General of the United Nations continues to make will be crowned with success.
The period since our last session has been marked by very positive developments in International relations. Hence this session is taking place in a more favourable climate, which augurs well for an age of understanding and détente. There have been clear signs of détente since the signing, on 8 December 1987, in Washington, of the Treaty between the United States and the Soviet Union on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, and the subsequent summit meetings between the leaders of the two countries. These developments have indeed contributed to a lessening of tensions and to containing the regional conflicts which had for a long time given rise to serious concern in the international community and caused instability in many parts of the world. We welcome this course of events, and it is our hope that efforts made in good will can help to resolve chronic, and heretofore insoluble, conflicts, dispel feelings of hate and bitterness, and open the road to peaceful coexistence and international understanding.
It is strange, and regrettable that, despite the climate of détente, the international community has said nothing about a policy based on continuous aggression, force, occupation, expansionism and domination that flouts all international laws and regulations, disregarding the strictures of morality. I refer to Israel's policy in the Middle East.
The situation prevailing in the occupied Palestinian territories as a result of the repressive campaigns waged by the Israeli occupation authorities against defenceless Palestinians since the beginning of the heroic uprising in December 1987 gets worse every day. This is borne out by the number of dead and injured, the detainees and individuals reportedly as well as by the arsenal of coercive measures which the occupying authorities resort to daily in violation of United Nations resolutions and international instruments, including the Fourth Geneva Convention, of 1949.
In recent months, the Security Council has repeatedly been called on to consider this dangerous situation, and has adopted resolutions condemning these practices. It has called on Israel to observe the Geneva Convention, and has emphasized the urgent need for a just and lasting settling to the Arab-Israeli conflict.
The uprising by the Palestinian people has demonstrated to the whole world that this struggling people, this people aspiring to freedom and dignity, is more determined than ever, if necessary at the price of its own blood, to regain its rights and dignity, and even the most ferocious repression will be unable to dissuade it.
The Palestine Liberation Organization (PLO), the sole, legitimate representative of the Palestinian people, and all Arab countries have constantly reiterated their determination to work for a peaceful, just and comprehensive settlement based on international law, as set forth in United Nations resolutions, within the framework of an international conference on peace in the Middle East, organized under the auspices of the United Nations, with the participation, on an equal footing, of all parties concerned, including the PLO, and the permanent members of the Security Council. The purpose of this would be to restore the Palestinian people's legitimate right to self-determination and to the establishment of an independent State, guaranteeing the withdrawal of Israel from all the occupied Arab territories and the strengthening of international peace and security in the region. 
In the same part of the world, our brothers in Lebanon are experiencing a tragic situation which is the direct result of the colonialist policy practised by Israel since its creation. After occupying a part of its territory, and repeatedly violating its sovereignty, Israel has set out to sow dissension and discord throughout the territory, reviving internal quarrels and provoking massacres and destruction.
We welcome the signing of the Geneva agreement on Afghanistan and its entry into force, especially since that demonstrates the special role the United Nations has to play as the framework for dialogue and the settlement of conflicts on the basis of law; it has also rewarded the great efforts made by the Secretary-General and his assistants, as well as the efforts made by all peace-loving forces which have greatly contributed to the rapid conclusion of this agreement. In this regard, Tunisia has always called for respect for the sovereignty and independence of Afghanistan, and it has always called for the people of Afghanistan to be able to exercise their right to choose their own system of government. By noting with satisfaction the continuing withdrawal of Soviet forces from Afghanistan, in keeping with the Agreements signed by the Government of the USSR, Tunisia also hopes that all the parties concerned will manage to find the best possible way to implement the Geneva Agreements under the best conditions.
We find deep satisfaction in the fact that our Organization has been able to resume its proper role in establishing peace and settling regional conflicts. Indeed, after having contributed to the settlement of the Afghan question, the United Nations has succeeded, with great effort and imbued with the same spirit, in putting an end to the confrontation between Iran and Iraq. Tunisia has been saddened to see these two brotherly countries, with which it is linked by religion, tear themselves apart in that destructive war. Within the framework of the League Arab states and its Committee of Seven, within the framework of the Organization of the Islamic Conference (OIS), of the Movement of Non-Aligned Countries and the United Nations, Tunisia has constantly called upon of the two parties to resort to dialogue to settle the conflict with a view to a just and honourable peace, in keeping with international law and United Nations resolutions.
We welcomed with satisfaction the acceptance by Iran of Security Council resolution 598 (1987), a resolution which Iraq had accepted from the very time of its adoption. This is what we have constantly called for as a means to establish the necessary conditions to bring about peace and security and to preserve stability in the region. We hope that the two parties will succeed in overcoming all the obstacles so that they can turn a new page and build fraternal links and good-neighbourliness, while respecting each others sovereignty and the political choices, thus restoring peace and security in the region, and thus opening up the way for sincere and fruitful co-operation, and eliminating the spectre of upheavals and the waste of energies.
We also observed with deep satisfaction the talks which the leaders of the two Cypriot communities held in Geneva under the auspices of the Secretary-General, We consider them a positive step, one which will strengthen confidence between the two parties and which will prompt them to redouble their efforts to succeed in bringing about a final settlement of the Cypriot problem. We welcome the fact that the leaders of the two communities have decided to undertake new negotiations in order to reach a negotiated settlement before 1 June 1989. We are convinced that the two parties are sincerely seeking to realize this goal while respecting legality and justice.
Similarly we have noted with hope and optimism the signs of detente resulting from the agreement among the Angolan, South African, Cuban and United States Governments to end the aggression of the racist regime of Pretoria against the countries of the region and to work for a settlement of the question of Namibia. We are very hopeful that this agreement will contribute effectively to facilitating Namibia's accession to independence.
The Security Council played a decisive role in the search for a settlement that would bring about an end to the occupation of Namibia when it adopted resolution 435 (1978), which remains a model of objectivity and fairness. The time has come for the Namibian people, who have suffered so much from colonialist occupation, oppression and aggression to rejoin the community of independent nations.
Faithful to its principles, and faithful to its sacred duty to give unfailing support to the just cause of peoples, to the cause of liberty and to everything that might contribute to preserving dignity and human rights throughout the world, Tunisia reaffirms today its unreserved support for the peoples of South Africa and Namibia in their struggle to regain their legitimate rights and to shake off the yoke of bondage and colonialism. 
Tunisia calls upon the international community to redouble its efforts to eradicate this evil and to put an end to these practices, which are immoral and contrary to the rules of international law. Proud of belonging to Africa, Tunisia, which itself had to fight fiercely for its independence, reaffirms its commitment to the Charter of the Organization of African Unity, which has spared no effort to carry out its role and its responsibility in the search for solutions to the problems facing the African continent. We are persuaded that the United Nations has a pre-eminent role to play in strengthening the climate of confidence and détente between the two super-Powers. This is done by committing them to intensify their efforts to bring about disarmament, especially nuclear disarmament, in order to create new possibilities for lessening the tensions created by certain international conflicts. This is also done by allowing other countries to commit their natural resources, human resources, and other resources, to the service of social progress, in response to the aspirations of people to live in dignity and in peace; and this is also done by promoting international co-operation in the areas of the economy, science and useful technologies.
Such has always been the noble mission which we have undertaken constantly to achieve, within the Movement of Non-Aligned Countries, a movement which makes tireless efforts to build international relations on safe and fair principles. This Movement has spared no effort in undertaking initiatives to settle the main problems haunting the present and the future of mankind, so that the non-aligned countries have become an important partner, enjoying a weight and a prestige which are acknowledged on the international scene.
The success in the struggle on the part of peoples for their emancipation and liberty, and the signs of understanding and détente visible on the international scene would remain fragile and would be unable to bring about an irreversible process if there were not to be a complete restructuring of the international economic order. The situation with regard to international economic relations calls for a radical change in certain factors related to development, such as protectionist policies, the deterioration in the terms of trade, inflation and the debt burden. The road leading to the revival of our economies, therefore, is still filled with obstacles. 
Tunisia has made a number of proposals as its contribution to the search for a solution to the crisis. Indeed, in a message which he addressed to the most recent summit held in Toronto, President Ben Ali proposed first, the partial or complete cancellation of the public debt of the least advanced countries? secondly, limitation of the debt service of the other countries to 15 to 25 per cent of the export earnings; thirdly, the elimination or the reduction of the interest on all public loans·, fourthly, the establishment, in favour of the most indebt African countries, of a system which would allow them to convert their medium-term loans into bonds payable over a period of 10 to 20 years. Furthermore, an in-depth study of the world situation should be undertaken, with a view to establishing a new international monetary order. While the structural adjustment programmes which the crisis has imposed upon us certainly strengthen our credibility, it none the less remains true that our people have been called upon to make enormous sacrifices.
The industrialized countries, which to a large extent are responsible for the occurrence and for the persistence of the crisis, must therefore seriously examine, along with us, the means for restructuring international economic relations, as well as restructuring their own economies. Those countries should not limit themselves to occasional interventions when the crisis worsens. Indeed, it is evident today, for everyone, that the future of the industrialized countries is to a large extent linked to the development and industrialization of the third world.
We still consider that the adoption of the final text of the seventh session of the United Nations Conference on Trade and Development (UNCTAD) demonstrated the willingness to pursue and to establish this dialogue seriously. In this regard, we also consider that the proposal made by the developing countries at the last summer session of the Economic and Social Council offers an excellent opportunity for 4 beginning such a dialogue within the framework of a special session of the General Assembly at the highest level, in order to examine the world economic situation and to revitalize it by reactivating the economic growth and development of the developing countries. Such a session should, in our view, lead to a consensus which would serve as a basis for international economic relations. Moreover, the convening of such a conference in the near future would allow them to benefit from the trade negotiations which are to take place in December 1988 in Montreal as part of the Uruguay Round.
All the peoples of the world are looking to our Organization for the establishment of an international order based on law, justice and equality of opportunity, for, in the final analysis, the United Nations remains the last hope for a happy future for all of mankind.
